


Exhibit 10.6

WORLD WRESTLING ENTERTAINMENT, INC.
AMENDED AND RESTATED BOOKING CONTRACT

     This World Wrestling Entertainment, Inc. Booking Contract (“Agreement”),
originally made effective as of March 30, 2006 and amended and restated as of
January 1, 2012, by and between WORLD WRESTLING ENTERTAINMENT, INC., a Delaware
corporation, with its principal place of business at 1241 East Main Street,
Stamford, Connecticut 06902 (hereinafter referred to as "PROMOTER"), and PAUL
LEVESQUE (hereinafter referred to as "WRESTLER").

PREMISES

     WHEREAS, PROMOTER is duly licensed, as required, to conduct professional
wrestling exhibitions and is actually engaged in the business throughout the
world of organizing, publicizing, arranging, staging, conducting professional
wrestling exhibitions and/or Events, as defined below, and representing
professional wrestlers in the promotion and exploitation of a professional
wrestler's name, likeness and personality; and

     WHEREAS, PROMOTER has established a worldwide network of television
stations which regularly broadcast PROMOTER's wrestling programs for purposes of
publicizing PROMOTER's professional wrestling exhibitions and/or Events, as
defined below, and PROMOTER has established a network of cable, satellite and
internet organizations which regularly broadcast, transmit, stream and exhibit
PROMOTER's professional wrestling Events on a pay-per-view and subscription
basis; and in addition thereto, PROMOTER has developed and produced certain
other television programs, which are also used to publicize, display and promote
PROMOTER's professional wrestling exhibitions; and

     WHEREAS, PROMOTER's business operations afford WRESTLER opportunities to
wrestle and obtain public exposure which will increase the value of his
wrestling services and his standing in the professional wrestling community and
entertainment industry; and

     WHEREAS, WRESTLER is duly licensed, as required, to engage in professional
wrestling exhibitions and/or Events, as defined below, and is actually engaged
in the business of performing as a professional wrestler; and

     WHEREAS, WRESTLER is a performing artist and the professional wrestling
exhibitions arranged by PROMOTER constitute demonstrations of wrestling skills
and abilities designed to provide athletic-styled entertainment to the public,
and such professional wrestling exhibitions and Events constitute entertainment
and are not competitive sports; and

     WHEREAS, WRESTLER desires PROMOTER to arrange professional wrestling
exhibitions and/or Events, as defined below, for WRESTLER and to assist WRESTLER
in obtaining public exposure through live exhibitions, television programs,
public appearances, and merchandising activities, or otherwise;

     NOW THEREFORE, in consideration of the mutual promises and agreements as
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound, do hereby agree as follows:

1

--------------------------------------------------------------------------------




1. BOOKING

1.1 WRESTLER hereby grants exclusively to PROMOTER, and PROMOTER hereby accepts,
the following worldwide rights:

     (a) During the Term of this Agreement, the exclusive right to engage
WRESTLER’s performance in wrestling matches at any professional wrestling
exhibitions whatsoever, as well as at appearances at any other events,
engagements or entertainment programs in which WRESTLER performs services as a
professional wrestler or which are related to sports entertainment
(collectively, the “Events”), whether such Events are staged before a live
audience, in a television broadcast studio, on location or by promotions to whom
WRESTLER’s services are assigned by PROMOTER for developmental, training or
other purposes, or otherwise. Pursuant to Section 13.5 herein and during the
Term of this Agreement, WRESTLER acknowledges and agrees that PROMOTER, in its
sole discretion, shall have the right to assign WRESTLER’s obligations under
this Agreement for any period of time as PROMOTER sees fit to other promoters in
order to enhance or improve WRESTLER’s overall wrestling abilities, in-ring
skills, conditioning, or other attributes deemed necessary by PROMOTER.

     (b) During the Term and thereafter as provided for in this Agreement, the
right to sell or otherwise distribute tickets of admission to the general public
for viewing of any or all of the Events that include the performance or
appearance of WRESTLER, as well as the right to exhibit, broadcast and transmit
the Footage, as defined in Section 2.1, via closed circuit transmission,
pay-per-view transmission, subscription transmission (e.g., subscription video
on demand), video on demand transmission, video exhibition, or any other medium
now known or hereinafter discovered.

     (c) During the Term of this Agreement and thereafter as provided for in
this Agreement, the right to solicit, negotiate, and enter into agreements for
and on behalf of WRESTLER for the exploitation of WRESTLER Intellectual
Property, as defined herein below, through any means whatsoever including
internet websites, merchandising, commercial tie-ups, publishing, personal
appearances, performances in non-wrestling events, and endorsements.

1.2 In consideration of WRESTLER's granting of rights, license and other
services, as set forth herein, and provided WRESTLER shall faithfully and fully
perform all obligations hereunder, PROMOTER shall endeavor to book WRESTLER as
an individual or as a member of a group, which determination shall be made in
PROMOTER’s sole discretion, in wrestling matches at various Events.

2. WORKS

2.1 WRESTLER hereby grants to PROMOTER the exclusive right during the Term to
video tape, film, photograph, or otherwise record, or to authorize others to do
so, by any media now known or hereinafter discovered, WRESTLER's appearance,
performance, commentary, and any other work product for or related to the Events
or for or related to any and all of the services performed by WRESTLER pursuant
to the terms herein. (These recordings by tape, film, photograph, disc, or
otherwise are collectively referred to herein as the "Footage").

2.2 Notwithstanding the termination of this Agreement for any reason, and
notwithstanding any other provision of this Agreement, PROMOTER shall have the
right to produce, reproduce, reissue, manipulate, reconfigure, license,
manufacture, record, perform, exhibit, broadcast, or otherwise disseminate the
Footage in perpetuity by any form of media, now or hereafter devised (including
without limitation, free, cable, pay cable, closed circuit and pay-per-view
television, the internet, video on demand, and subscription video on demand).

2

--------------------------------------------------------------------------------




2.3 WRESTLER's appearance, performance and work product in connection in any way
with the Events, Footage, WRESTLER’s services and the rights granted herein
shall be deemed work for hire; and notwithstanding the termination of this
Agreement, PROMOTER shall own, in perpetuity, all Footage and all of the rights,
results, products and proceeds in and to, or derived from the Events, Footage,
WRESTLER’s services and the rights granted herein (including without limitation,
all incidents, dialogue, characters, actions, routines, ideas, gags, costumes or
parts of costumes, accessories, crowns, inventions, championship, title or other
belts (if applicable), and any other tangible or intangible materials written,
composed, submitted, added, improvised, or created by or for WRESTLER in
connection with the Events, Footage, WRESTLER’s services and the rights granted
herein) and PROMOTER may obtain copyright and/or trademark and/or any other
legal protection therefor, now known or hereinafter discovered, in the name of
PROMOTER and/or on behalf of PROMOTER's designee.

2.4 If PROMOTER directs WRESTLER, either singly or in conjunction with PROMOTER,
to create, design or develop any copyrightable work (herein referred to as a
"Development"), such Development shall be deemed work for hire and PROMOTER
shall own such Development. All Footage and Developments referred to in this
Agreement are collectively referred to as "Works".

2.5 All Works and WRESTLER's contributions thereto shall belong solely and
exclusively to PROMOTER in perpetuity notwithstanding any termination of this
Agreement. To the extent that such Works are considered: (i) contributions to
collective works, (ii) a compilation, (iii) a supplementary work and/or (iv) as
part or component of a motion picture or other audio-visual work, the parties
hereby expressly agree that the Works shall be considered "works made for hire"
under the United States Copyright Act of 1976, as amended (17 U.S.C. § 101 et
seq.). In accordance therewith, all rights in and to the Works shall belong
exclusively to PROMOTER in perpetuity, notwithstanding any termination of this
Agreement. To the extent that such Works are deemed works other than "works made
for hire," WRESTLER hereby irrevocably assigns in perpetuity to PROMOTER all
right, title and interest in and to all rights in such Works and all renewals
and extensions of the copyrights or other rights that may be secured under the
laws now or hereafter in force and effect in the United States of America or any
other country or countries.

3. INTELLECTUAL PROPERTY

3.1 All service marks, trademarks and other distinctive and identifying indicia
used by WRESTLER prior to the Effective Date in connection with the business of
professional wrestling, including but not limited to WRESTLER’s legal name,
nickname, ring name, likeness, personality, character, caricatures, signature,
costumes, props, gimmicks, gestures, routines and themes, which are owned by
WRESTLER or in which WRESTLER has any rights anywhere in the world
(collectively, the "WRESTLER Intellectual Property") are described and
identified on Exhibit A attached hereto and incorporated herein by reference.
WRESTLER hereby assigns to PROMOTER the right during the Term and thereafter as
provided for in this Agreement including any Sell Off Period set forth in
Section 4.3 and PROMOTER hereby accepts all worldwide right, title and interest
in and to WRESTLER’s Intellectual Property, including, but not limited to, the
rights to license, reproduce, manipulate, promote, expose, exploit and otherwise
use the WRESTLER Intellectual Property. WRESTLER further acknowledges and agrees
that PROMOTER shall own in perpetuity all Footage, as defined in Section 2.1 of
the Agreement, and that PROMOTER shall have perpetual rights in the Footage, as
set forth in Section 2.2 of this Agreement.

3

--------------------------------------------------------------------------------




3.2 Except for the WRESTLER Intellectual Property specifically set forth on
Exhibit A, any intellectual property rights, including but not limited to
trademarks, service marks, copyrighted works, and/or distinctive and identifying
indicia, including ring name, nickname, likeness, personality, character,
caricatures, signature, props, gestures, routines, themes, incidents, dialogue,
actions, gags, costumes or parts of costumes, accessories, crowns, inventions,
championship, title or other belts (if applicable), and any other items of
tangible or intangible property written, composed, submitted, added, improvised,
created and/or used by or associated with WRESTLER's performance in the business
of professional wrestling or sports entertainment which were procured, owned or
created by PROMOTER during the Term or those which were procured, owned or
created by PROMOTER prior to the Term and which are described and identified on
Exhibit B attached hereto and incorporated herein by reference (collectively the
"PROMOTER Intellectual Property") shall belong to PROMOTER, in perpetuity, with
PROMOTER retaining all such ownership rights exclusively throughout the world
notwithstanding any termination of this Agreement.

3.3 PROMOTER may from time to time during the Term create or develop trademarks,
service marks, and/or distinctive and identifying indicia, including ring name,
nickname, likeness, personality, character, caricatures, signature, props,
gestures, routines, themes, incidents, dialogue, actions, gags, costumes or
parts of costumes, accessories, crowns, inventions, championship, title or other
belts (if applicable), and any other items of tangible or intangible property
written, composed, submitted, added, improvised, created and/or used by or
associated with WRESTLER's performance in the business of professional wrestling
or sports entertainment which WRESTLER acknowledges shall belong to PROMOTER, in
perpetuity, with PROMOTER retaining all such ownership rights exclusively
throughout the world notwithstanding any termination of this Agreement. In
addition, WRESTLER agrees to assign and relinquish to PROMOTER any and all
claims of ownership and/or good will that may be acquired by WRESTLER now or in
the future to and from such character name and image. With respect to all of the
foregoing, WRESTLER agrees to immediately execute an amendment to this Agreement
to add to Exhibit B any additional intellectual property rights created pursuant
to this Section 3.3 as PROMOTER Intellectual Property.

3.4 WRESTLER Intellectual Property and PROMOTER Intellectual Property are
hereinafter collectively referred to as "Intellectual Property."

3.5 WRESTLER agrees to cooperate fully and in good faith with PROMOTER for the
purpose of securing and preserving PROMOTER's rights in and to the Intellectual
Property. In connection herewith, WRESTLER acknowledges and hereby grants to
PROMOTER the exclusive worldwide right during the Term of this Agreement (with
respect to WRESTLER Intellectual Property) and in perpetuity (with respect to
PROMOTER Intellectual Property) to apply for and obtain trademarks, service
marks, copyrights and other registrations throughout the world in PROMOTER's
name and/or on behalf of PROMOTER’s designee and to enforce any and all of
PROMOTER’s rights therein. At PROMOTER's expense and request, PROMOTER and
WRESTLER shall take such steps, as PROMOTER deems necessary, for any
registration or any litigation or other proceeding, to protect and enforce any
and all of PROMOTER's rights in the WRESTLER Intellectual Property and/or
PROMOTER Intellectual Property and/or Works. Further, WRESTLER authorizes
PROMOTER to execute any documents on his behalf that are required by the U.S.
Patent and Trademark Office in order to protect the aforementioned Intellectual
Property.

4

--------------------------------------------------------------------------------




4. MERCHANDISING

4.1 WRESTLER hereby agrees that PROMOTER shall have the exclusive right: (i)
during the Term of this Agreement and thereafter, as provided in this Agreement,
to use and exploit WRESTLER Intellectual Property and (ii) in perpetuity, to use
the PROMOTER Intellectual Property, in connection with the manufacture,
production, reproduction, reissuance, manipulation, reconfiguration,
distribution, sale, and other commercial exploitation in any manner, now known
or hereinafter discovered, of any and all copyrighted work incorporating the
WRESTLER Intellectual Property. PROMOTER shall own in perpetuity all copyrights
in such copyrighted work and PROMOTER shall be entitled to obtain copyright
registrations in PROMOTER’s name or on behalf of its designee. WRESTLER shall
provide all reasonable assistance to PROMOTER in so obtaining such copyright
registrations, and WRESTLER authorizes PROMOTER to execute any documents on
WRESTLER’s behalf as attorney-in-fact that are required by the United States
Copyright Office.

4.2 In addition to the perpetual rights to use and exploit WRESTLER Intellectual
Property as set forth in Section 4.1 of this Agreement, WRESTLER agrees that
during the Term and any applicable Sell Off Period as provided for in this
Agreement, PROMOTER shall have the exclusive right to use, exploit, and license
the WRESTLER Intellectual Property in connection with the manufacture,
production, reproduction, reissuance, distribution, sale, and other commercial
exploitation in any manner, now known or hereinafter discovered, of goods and
merchandise incorporating the WRESTLER Intellectual Property.

4.3 Sell Off Period. Upon the expiration or termination of this Agreement,
PROMOTER shall have the right to sell any licensed products in inventory, on
hand or manufactured containing WRESTLER Intellectual Property for a period of
ninety (90) days immediately following such expiration or termination (“Sell Off
Period”) provided, however, that there shall be no restriction on PROMOTER’s
rights to use or exploit WRESTLER Intellectual Property in connection with the
perpetual rights granted herein by WRESTLER.

4.4 Book Rights. WRESTLER agrees and grants PROMOTER during the Term the
unconditional and exclusive right throughout the world to use, simulate and
portray WRESTLER’s name, likeness, voice, personality, personal identification
and personal experiences, characters if owned by him or PROMOTER, incidents,
situations and events which heretofore occurred or hereafter occur (in whole or
in part) as it relates in any manner to WRESTLER’s life and WRESTLER’s wrestling
career, in connection with the licensing, sublicensing, manufacture,
distribution, publication, and exploitation of WRESTLER’s autobiography or
authorized biography (collectively “Book Rights”).

4.5 Publishing Rights.

     (a) WRESTLER agrees and grants PROMOTER during the Term the unconditional
and exclusive right throughout the world to use, simulate and portray WRESTLER’s
name, likeness, voice, personality, personal identification and personal
experiences, characters if owned by him or PROMOTER, incidents, situations and
events which heretofore occurred or hereafter occur (in whole or in part) as it
relates in any manner to WRESTLER’s life and WRESTLER’s wrestling career, in
connection with the creation and sale of certain movies, or other forms of media
now known or hereinafter discovered, as PROMOTER shall determine in its sole
discretion (collectively “Publishing Rights”). For the avoidance of doubt,
PROMOTER shall have the right to produce and develop the Book and any Publishing
Rights associated therewith during the Term of the Agreement. If PROMOTER
however, has begun to materially develop the concept and/or format for the Book,
which shall include but not be limited to retaining a writer for the Book, in
any manner during the Term in cooperation with WRESTLER which may be evidenced
by working with a writer on his Book or by his prior written consent to such
use, then PROMOTER shall have the right to complete, publish and/or sell the
Book or such other end results of the Publishing Rights despite the expiration
of the Term. Notwithstanding anything to the contrary herein, PROMOTER shall
have the right in perpetuity to sell and/or distribute the Book or the end
results of any Publishing Rights developed in any manner during the Term of this
Agreement in cooperation with WRESTLER regardless of whether this Agreement
expires or terminates for any reason whatsoever.

5

--------------------------------------------------------------------------------




     (b) WRESTLER reserves no rights to himself with respect to the Publishing
Rights set forth in Section 4.5(a). Notwithstanding the foregoing, PROMOTER
shall use commercially reasonable efforts to attempt to provide WRESTLER with
the right to approve the edited versions of the end results of any Publishing
Rights associated therewith which publisher provides to PROMOTER provided
WRESTLER approves such versions in accordance with the publisher’s publishing
schedule. WRESTLER represents and warrants that WRESTLER has not prior hereto
and shall not for a period of at least eighteen (18) months after termination of
this Agreement for any reason whatsoever, authorize or grant any party other
than PROMOTER the right to print, publish and/or sell any book similar to that
contemplated by the Publishing Rights herein.

     (c) WRESTLER further acknowledges and agrees that PROMOTER, in its sole
discretion, may sublicense any or all of the rights set forth in this Section
4.5 to a third party such as a publishing company known as Simon & Schuster, as
PROMOTER may determine in its sole discretion.

     (d) WRESTLER further acknowledges and agrees that he shall cooperate and
use his best efforts to work with and assist the writer or writers appointed and
paid for by PROMOTER (however such amounts shall be recoupable by PROMOTER
against any royalties due WRESTLER), to develop, draft and write those things
contemplated by the Publishing Rights, which efforts shall include but not be
limited to providing ideas and text and/or performing such reasonable activities
necessary to print, publish and sell, to participate in, at PROMOTER’s expense,
an author promotion tour of eight (8) days which may or may not be consecutive
days during the one (1) month period immediately following first publication.
The publisher and the PROMOTER shall coordinate author promotions with the
touring obligations of WRESTLER so as not to cause a conflict. In all instances,
the PROMOTER retains the first priority over each such tour with respect to the
use and scheduling of the services of the WRESTLER.

     (e) WRESTLER hereby releases and discharges PROMOTER, the producer or
developer of any Publishing Rights as set forth herein, its and their respective
employees, agents, licensees, successors, and assigns from any and all claims,
demands, or causes of actions brought against the foregoing parties for libel,
defamation, invasion of privacy, right of publicity, infringement of copyright
or violation of any other rights arising out of or relating to the WRESTLER’s
life story and/or the Publishing Rights, as defined herein; provided, however
that the foregoing release shall be null and void if such claims, demands, or
causes of action arise from text, content or end results authored or created
without input or approval from WRESTLER.

     (f) Notwithstanding anything herein to the contrary, PROMOTER shall
indemnify, defend, hold harmless WRESTLER, his representatives, agents, heirs
and assigns, from and against all claims, damages, liabilities, losses and costs
including reasonable attorneys’ fees in connection with or relating to: (a)
breach by PROMOTER of any of its representations or covenants herein; or (b) any
claim that the WRESTLER’s life story and/or the Publishing Rights, or any
portion thereof, authored or created without input or approval from WRESTLER,
and/or any other idea, text, content or end results of every kind of the
services hereafter rendered by the writer or writers appointed by PROMOTER
without input or approval from WRESTLER, violates a third party’s intellectual,
proprietary or privacy rights including without limitation, libel, defamation,
invasion of privacy, right of publicity, patent, copyright, trademark or trade
secret.

6

--------------------------------------------------------------------------------




4.6. Auction Sale Rights. WRESTLER agrees and grants PROMOTER during the Term
the unconditional and exclusive right throughout the world to sell via the
Internet, television or through any other distribution method now known or
hereafter created, by an auction method, any item containing WRESTLER
Intellectual Property which shall include but not be limited to items containing
WRESTLER’s signature (“Auction Sale”).

5. EXCLUSIVITY

5.1 Except as otherwise set forth in this Agreement, it is the understanding of
the parties that all rights, licenses, privileges and all other items herein
given or granted or assigned by WRESTLER to PROMOTER are exclusive to PROMOTER
even to the exclusion of WRESTLER during the Term.

5.2 In the event WRESTLER desires upon reasonable notice to PROMOTER during the
Term of this Agreement either individually or through his authorized
representative(s) to participate in movies, films, commercials, product
endorsements, videos, television programs or similar activities, whether or not
procured by PROMOTER (collectively “Permitted Activities”) and promotional
events for the Permitted Activities, WRESTLER may do so subject to PROMOTER’s
approval, which shall not be unreasonably withheld or delayed provided a written
sublicense is executed between PROMOTER, WRESTLER and any relevant third parties
and further provided WRESTLER shall not utilize the Intellectual Property in any
manner in connection with such Permitted Activities without PROMOTER’s written
consent, which shall not be unreasonably withheld or delayed, and that PROMOTER
retains first priority, to the exclusion of any such Permitted Activities, with
respect to the use and scheduling of WRESTLER’s services at all times during the
Term of this Agreement, as defined herein. It is further agreed that PROMOTER
shall receive from WRESTLER a management fee to reimburse PROMOTER for its
reasonable administrative costs incurred in connection with WRESTLER's
participation in each such Permitted Activity, provided that PROMOTER's costs
shall not be less than ten percent (10%) of any fees received by WRESTLER for
each such Permitted Activity described herein. Additionally, all monies earned
by WRESTLER from such Permitted Activities in a specific Contract Year shall be
credited against the Minimum Annual Compensation for that Contract Year as set
forth in paragraph 7.1 below.

6. TERM AND TERRITORY

6.1 The term of this Agreement was originally for five (5) years and it has been
renewed until March 30, 2016 (“Term”). Each consecutive twelve (12) month period
during the Term commencing with the Effective Date shall be referred to as a
“Contract Year”.

6.2 Notwithstanding anything herein to the contrary, termination of this
Agreement for any or no reason shall not affect PROMOTER's ownership of and
rights in, including but not limited to, any Works, PROMOTER Intellectual
Property and any registrations thereof, or the rights, results, products, and
proceeds in and to and derived from WRESTLER during the Term of this Agreement;
and the exploitation of rights set forth in Sections l, 2, 3 and 4 hereof in any
and all media now known or hereinafter discovered.

6.3 The territory of this Agreement shall be the world (“Territory”).

7

--------------------------------------------------------------------------------




7. PAYMENTS/ROYALTIES

7.1 (a) Unless terminated pursuant to the terms herein, PROMOTER shall pay
WRESTLER each Contract Year the total sum of One Million US Dollars
($1,000,000.00) (referred to hereinafter as “Minimum Annual Compensation”).
PROMOTER agrees, commencing with the Effective Date, to pay WRESTLER the Minimum
Annual Compensation in fifty-two (52) weekly installments consistent with
PROMOTER’s regular payment procedures.

     (b) PROMOTER shall be entitled to deduct from the Minimum Annual
Compensation any fines levied against WRESTLER, as provided for in Sections 8.3
or 9.13(a); any costs or expenses paid by PROMOTER on behalf of WRESTLER, as
provided for in Sections 8.1 and 9.13(b). PROMOTER shall also have the right to
credit against the Minimum Annual Compensation: (i) any royalties earned by
WRESTLER; (ii) any payments made to WRESTLER by PROMOTER in accordance with
Section 7.2; and/or (iii) any other payments due or earned by WRESTLER for the
rights granted herein or pursuant to the terms of this Agreement. For the
purposes of this Agreement, any royalty payments due shall be deemed “earned”
only at the time they are paid to WRESTLER.

     (c) Unless terminated for breach pursuant to Sections 12.1(a) through (f)
and 12.2, if applicable, at least one hundred twenty (120) days after each
Contract Year, if it is determined that WRESTLER has earned more than the
Minimum Annual Compensation for services rendered during that Contract Year,
WRESTLER shall be paid subject to any permitted deductions or credits in
accordance with Section 7.1(b), in a one lump sum the difference between the
Minimum Annual Compensation and what WRESTLER actually earned for services
rendered during that Contract Year.

7.2 (a) If WRESTLER appears and performs in any Non-Televised Live Event,
defined as an Event produced by PROMOTER in an arena before a live audience at
which admission is charged other than those arena events which are taped or
broadcast as set forth in Sections 7.2 (b) and 7.2 (c) below, WRESTLER shall be
paid by PROMOTER an amount equal, in PROMOTER’s sole discretion, to such
percentage of the paid receipts for such Non-Televised Live Event only as is
consistent with the nature of the match in which WRESTLER appears, i.e.,
preliminary, mid-card, main event, etc. and any standards PROMOTER establishes
specifically for such Non-Televised Live Event.

     (b) If WRESTLER appears and performs in connection with an arena or studio
Event produced by PROMOTER which is taped or broadcast for use on PROMOTER's
television network (“TV Taping”), WRESTLER shall be paid by PROMOTER, in its
sole discretion, an amount only as is consistent with the nature of the match in
which WRESTLER appears, i.e., preliminary, mid-card, main event, etc. and any
standards PROMOTER establishes specifically for such TV Taping.

     (c) If WRESTLER appears and performs in connection with an arena or studio
Event produced by PROMOTER which is aired or broadcast via satellite broadcast
or pay-per-view distribution technology for use by PROMOTER (“Pay-Per-View”),
WRESTLER shall be paid by PROMOTER an amount in accordance with the nature of
the match in which WRESTLER performs, i.e., preliminary card, mid card, main
event, etc., or any other standard PROMOTER, in its sole discretion, establishes
specifically for that Pay-Per-View.

8

--------------------------------------------------------------------------------




7.3 Royalties

     In the event that the Intellectual Property is used alone or in conjunction
with the intellectual property of Other PROMOTER Talent via a Product Sale,
WRESTLER shall be paid a portion of the Products' Net Receipts (or a portion of
a pool thereof established for the WRESTLER and all Other Promoter Talent)
received by PROMOTER with respect to the Product Sale which portion shall be
established from time to time by PROMOTER and be generally consistent with other
of its top talent. “Products’ Net Receipts” means the gross amount received by
PROMOTER or its affiliates (directly or from a licensee) in a Product Sale less
actual expenses incurred by PROMOTER or its licensing agent in connection with
such Product Sale and, in certain circumstances, an administrative fee (such as,
for example, costs of goods sold, licensing agent percentages and allocable
portions of marketing commitments paid by PROMOTER).

     “Product Sale” shall mean the sale of any PROMOTER authorized product,
merchandise, consumer material or good, which is made by or on behalf of
PROMOTER.

     “Other PROMOTER Talent” shall mean a professional wrestler who has an
agreement with PROMOTER and to whom PROMOTER is obligated to pay royalties.

7.4 In the event the WRESTLER and/or PROMOTER Intellectual Property are used by
PROMOTER or licensed, sublicensed or assigned for non-wrestling personal
appearance and performances such as personal appearances for advertising or
non-wrestling promotional purposes, radio and television commercials, movies,
etc., WRESTLER may earn an amount to be mutually agreed to by WRESTLER and by
PROMOTER of the “Personal Appearance Net Receipts” received by PROMOTER, which
amount may then also be credited against WRESTLER’s Minimum Annual Compensation,
if any. “Personal Appearance Net Receipts” means the amount received by PROMOTER
after payment of and provision for all of PROMOTER’s costs and expenses, except
income taxes.

7.5 If PROMOTER instructs WRESTLER to appear and perform in any Events or
Programs as a commentator and/or to participate in a post-Event production,
non-Event production and/or voice-over activities as a commentator or otherwise,
WRESTLER’s audio services shall be deemed work-for-hire and WRESTLER hereby
assigns to PROMOTER and PROMOTER shall own all rights, in perpetuity, to all of
WRESTLER’s commentary and WRESTLER shall not be entitled to receive any royalty
payments, or any additional compensation or residual payments whatsoever, as a
result of PROMOTER’s commercial exploitation of such commentary in any form,
whether broadcast programming, cable programming, pay-per-view programming,
videotapes, videodiscs, the internet or other mediums now known or hereafter
discovered.

7.6 Subject to paragraph 12.2, as it relates to WRESTLER’s appearance or
performance of any services pursuant to this Agreement, including the appearance
and or performance of WRESTLER’s services at Events or at other activities
conducted by PROMOTER, WRESTLER shall be eligible only for the payments and
royalties specifically set forth in Sections 7.1 through 7.4.

7.7 No Royalties Paid to WRESTLER. Except as specifically set forth in Section
7.1 through 7.4 above, WRESTLER shall not be eligible for any payment or
royalties with respect to any other goods, services or otherwise including
without limitation to the following: television license fees; television
subscription fees; internet subscription fees; subscription video on demand
fees; magazine subscription fees and/or advertising; and/or distribution fees of
any kind paid to PROMOTER by any entity in connection with the exploitation of
the Intellectual Property.

9

--------------------------------------------------------------------------------




7.8 All payments made to WRESTLER are in full without withholding, except where
required by law. After the end of each calendar year, PROMOTER shall issue to
WRESTLER Internal Revenue Service Form 1099 showing all payments to WRESTLER
during that calendar year.

7.9 (a) PROMOTER shall prepare and send statements as to royalties payable
hereunder to WRESTLER within ninety (90) days following the end of each quarter,
based upon the royalties received and processed by PROMOTER in the previous
quarter, together with payment of royalties, if any, earned by WRESTLER
hereunder during such quarter-annual period, less advances and/or debits made by
PROMOTER on WRESTLER's behalf.

     (b) PROMOTER shall maintain books of account related to the payment of
royalties hereunder at its principal place of business. WRESTLER, or WRESTLER's
designated independent certified public accountant who is a member in good
standing of the AICPA, may at WRESTLER's sole expense examine PROMOTER's books
insofar as they pertain to this Agreement for the purpose of verifying the
accuracy thereof, during PROMOTER's normal business hours and upon reasonable
notice. Such audit shall be conducted in a manner that will not unreasonably
interfere with PROMOTER's normal business operations. WRESTLER shall not audit
PROMOTER's books and records more than twice during any calendar year and no
such audit shall be conducted later than eight (8) months after the most recent
statement of royalties is given, delivered or sent to WRESTLER. Each audit is
limited to five (5) days in duration. Statements of royalties may be changed
from time to time to reflect year-end adjustments, to correct clerical errors
and for similar purposes.

     (c) WRESTLER shall be deemed to have consented to all statements of
royalties and all other accountings provided by PROMOTER hereunder and each such
statement of royalties or other accounting shall be conclusive, final, and
binding; shall constitute an account stated; and shall not be subject to any
objection for any reason whatsoever unless an audit has been conducted by
WRESTLER to PROMOTER within sixteen (16) months from the date the royalty
statement was given, delivered or sent to WRESTLER.

     (d) No claim shall be filed pursuant to Section 13.8 below against PROMOTER
or PROMOTER's affiliates that disputes any statement of royalties or accounting
given by PROMOTER hereunder or that makes any claim for royalties or royalty
payments, unless the same is commenced or filed within sixteen months after the
date such statement or accounting is first given, delivered or sent to WRESTLER,
and unless WRESTLER has first exhausted his remedies pursuant to Sections 7.9(b)
and (c) above.

8. PROMOTER'S OBLIGATIONS

8.1 Although under Section 9.1 WRESTLER shall bear responsibility for obtaining
appropriate licenses for participating in wrestling exhibitions, PROMOTER shall
be responsible for obtaining all other appropriate licenses to conduct
professional wrestling exhibitions involving WRESTLER. If PROMOTER, at its
discretion, agrees to assist WRESTLER in obtaining such licenses, which shall
include any permits, visas, or otherwise, WRESTLER shall reimburse PROMOTER for
its fees and expenses incurred in connection therewith.

10

--------------------------------------------------------------------------------




8.2 PROMOTER shall bear the following costs in connection with the development
and enhancement of the value of WRESTLER's performance hereunder and WRESTLER’s
standing in the professional wrestling community, all of which shall benefit
WRESTLER:

     (a) In connection with WRESTLER's appearances and performance at Events
staged before a live audience, PROMOTER shall bear the cost of location rental,
PROMOTER's third party comprehensive liability insurance for the benefit of the
venues, applicable state and local admission taxes, promotional assistance,
sound and light equipment, wrestling ring, officials, police and fire
protection, and such additional security guards as PROMOTER shall require in its
discretion during a professional wrestling match;

     (b) In connection with the production, distribution, and exploitation of
the Footage, PROMOTER shall bear all costs incurred in connection with such
production, distribution, broadcast, transmission or other forms of mass media
communication; and

     (c) In connection with any product or service licensing activities and/or
merchandising activities, PROMOTER shall bear all costs of negotiating, securing
or otherwise obtaining the product or service licensing arrangements, including
costs of agents, consultants, attorneys and others involved in making the
product or service licensing activities; and PROMOTER shall bear all costs of
creating, designing, developing, producing and marketing merchandise or
services. In order to fulfill these obligations, PROMOTER may make any
arrangements, contractual or otherwise, it deems appropriate to delegate,
assign, or otherwise transfer its obligations.

8.3 (a) PROMOTER shall schedule the Events and book WRESTLER for the Events. In
doing so, PROMOTER shall select the time and location of the Events at which
WRESTLER is booked, WRESTLER's opponent, and any other wrestlers who will appear
at such Event. PROMOTER shall provide WRESTLER with reasonable advance notice of
the date, time, and place of any such Event, and WRESTLER shall appear at the
designated location for any such Event no later than one hour before the
designated time. If WRESTLER fails to appear as required without advance
twenty-four (24) hours notice to PROMOTER and PROMOTER must substitute another
wrestler to appear in WRESTLER's place at the Event, then PROMOTER may fine,
suspend or terminate WRESTLER in its sole discretion.

     (b) PROMOTER agrees that it will use commercially reasonably efforts to
limit the number of pay-per-views, non-televised live events and shows taped or
broadcast live for television (“Dates”) each year of the Term that WRESTLER will
perform his wrestling services for or on behalf of PROMOTER; provided however,
that WRESTLER shall not be required by PROMOTER to perform his wrestling
services beyond a maximum of one hundred eighty (180) Dates per year (i.e., no
more than fifteen (15) Dates per month) of the Term. The parties must mutually
agree before WRESTLER will perform wrestling services beyond one hundred eighty
(180) Dates in any year of the Term, or beyond fifteen (15) Dates per month.

8.4 Notwithstanding the above, if WRESTLER shall be prevented from appearing at
an Event by reason of Force Majeure, the above fines shall not be imposed. For
purposes of this Agreement, Force Majeure shall mean any act of God, fire,
flood, war or other calamity; strike or labor difficulties; any governmental
action or any other serious emergency affecting WRESTLER which occurrence is
beyond WRESTLER's reasonable control, and, which despite best efforts prohibits
WRESTLER’s performance or appearance at such Event.

9. WRESTLER'S OBLIGATIONS

9.1 WRESTLER shall bear responsibility for obtaining all appropriate licenses to
engage in, participate in, or otherwise appear in professional wrestling
exhibitions.

11

--------------------------------------------------------------------------------




9.2 WRESTLER shall be responsible for WRESTLER’s own training, conditioning, and
maintenance of wrestling skills and abilities, as long as they do not interfere
with WRESTLER's appearance at scheduled events as follows:

     (a) WRESTLER shall establish his own training program, shall select time of
training, duration of training, exercises, pattern of exercise and other actions
appropriate to obtaining and maintaining physical fitness for wrestling.
WRESTLER shall select his own training apparatus, including mats, weights,
machines and other exercise paraphernalia. WRESTLER is responsible for supplying
his own training facilities and equipment, whether by purchase, lease, license,
or otherwise; and

     (b) WRESTLER shall establish his own method of physical conditioning, shall
select time for conditioning, duration of conditioning and form of conditioning.
WRESTLER shall select time for sleep, time for eating, and time for other
activities. WRESTLER shall select his own foods, vitamins and other ingested
items, excepting illegal and/or controlled substances and drugs.

9.3 WRESTLER shall be responsible for providing all costumes, wardrobe, props,
and make-up necessary for the performance of WRESTLER's services at any Event
and WRESTLER shall bear all costs incurred in connection with his transportation
to and from any such Events (except for those transportation costs which are
covered by PROMOTER's then current Travel Policy), as well as the costs of food
consumed and hotel lodging utilized by WRESTLER in connection with his
appearance at such Events. Notwithstanding anything in this Agreement to the
contrary, PROMOTER agrees to pay for all airline travel expenses incurred in
connection with WRESTLER’s performance of his services hereunder for or on
behalf of PROMOTER. To that end, PROMOTER agrees to provide WRESTLER with “First
Class” round-trip airfare in connection with the performance of services
hereunder on all flights originating and ending within the United States and
Canada, and round-trip business international class airfare on all flights in
connection with the performance of services hereunder which originate and/or end
anywhere outside the United States and Canada.

9.4 WRESTLER shall use best efforts in employing WRESTLER’s skills and abilities
as a professional wrestler and be responsible for developing and executing the
various details, movements, and maneuvers required of wrestlers in a
professional wrestling exhibition.

9.5 WRESTLER shall take such precautions as are appropriate to avoid any
unreasonable risk of injury to himself and to others in any and all Events.
These precautions shall include, without limitation, pre-match review of all
wrestling moves and maneuvers with wrestling partners and opponents; and
pre-match demonstration and/or practice with wrestling partners and opponents to
insure familiarity with anticipated wrestling moves and maneuvers during a
wrestling match. In the event of injury to WRESTLER, and/or WRESTLER’s partners
and opponents during a wrestling match, WRESTLER shall immediately signal
partner, opponent and/or referees that it is time for the match to end; and
WRESTLER shall finish the match forthwith so as to avoid aggravation of such
injury.

9.6 WRESTLER shall use best efforts in the ring in the performance of wrestling
services for a match or other activity, in order to provide an honest exhibition
of WRESTLER’s wrestling skills and abilities, consistent with the customs of the
professional wrestling industry; and WRESTLER agrees all matches shall be
finished in accordance with the PROMOTER's direction. Breach of this Section 9.6
may cause a forfeiture of any payments due WRESTLER pursuant to Section 7 and
may entitle PROMOTER to terminate this Agreement, but such breach shall not
terminate PROMOTER's licenses and other rights under this Agreement.

12

--------------------------------------------------------------------------------




9.7 WRESTLER agrees to cooperate and assist without any additional payment in
the publicizing, advertising and promoting of scheduled Events, including
without limitation, appearing at and participating in a reasonable number of
joint and/or separate press conferences, interviews, and other publicity or
exploitation appearances or activities (any or all of which may be filmed,
taped, or otherwise recorded, telecast by any form of television now known or
hereafter discovered, including without limitation free, cable, pay cable,
subscription video on demand, video on demand and closed circuit and
pay-per-view television, broadcast, exhibited, distributed, and used in any
manner or media and by any art, method, or device now known or hereafter
created, including without limitation by means of videodisc, video cassette,
theatrical motion picture and/or non-theatrical motion picture and Internet), at
times and places designated by PROMOTER, in connection therewith.

9.8 WRESTLER acknowledges the right of PROMOTER to make decisions with respect
to the preparation and exploitation of the Footage and/or the exercise of any
other rights respecting WRESTLER and/or PROMOTER Intellectual Property, and in
this connection WRESTLER acknowledges and agrees that PROMOTER's decision with
respect to any agreements disposing of the rights to the WRESTLER and/or
PROMOTER Intellectual Property are final, except as to WRESTLER's legal name,
which PROMOTER may only dispose of upon WRESTLER's written consent. WRESTLER
agrees to execute any agreements PROMOTER deems necessary in connection with any
such agreements, and if WRESTLER is unavailable or refuses to execute such
agreements after a reasonable opportunity to review, PROMOTER is hereby
authorized to do so in WRESTLER's name as WRESTLER's attorney-in-fact. PROMOTER
shall provide to WRESTLER copies of all documents so executed.

9.9 WRESTLER agrees to cooperate fully and in good faith with PROMOTER to obtain
any and all documentation, applications or physical examinations as may be
required by any governing authority with respect to WRESTLER's appearance and/or
performance in a professional wrestling match.

9.10 WRESTLER, on behalf of himself and his heirs, successors, assigns and
personal representatives, shall indemnify and defend PROMOTER and PROMOTER's
licensees, assignees, parent corporation, subsidiaries and affiliates and its
and their respective officers, directors, employees, advertisers, insurers and
representatives and hold each of them harmless against any claims, demands,
liabilities, actions, costs, suits, reasonable outside attorneys’ fees,
proceedings or expenses, incurred by any of them by reason of WRESTLER's
material breach of any warranty, undertaking, representation, agreement, or
certification made or entered into herein or hereunder by WRESTLER. Furthermore,
WRESTLER, on behalf of himself and his heirs, successors, assigns and personal
representatives, shall indemnify and defend PROMOTER and PROMOTER’s licensees,
assignees, parent corporation, subsidiaries and affiliates and its and their
respective officers, directors, employees, advertisers, insurers and
representatives and hold each of the harmless against any and all claims,
demands, liabilities, actions, costs, suits, attorneys’ fees, proceedings or
expenses, incurred by any of them, arising out of WRESTLER'S acts, transactions
and/or conduct (which are not directed by PROMOTER) within or around the ring,
hallways, dressing rooms, parking lots, or other areas within or in the
immediate vicinity of the facilities where PROMOTER has scheduled Events at
which WRESTLER is booked. PROMOTER on behalf of its parent company,
subsidiaries, successors and assigns and its and their officers, directors,
employees, agents and representatives shall indemnify WRESTLER and hold WRESTLER
harmless against any claims, demands, liabilities, actions, costs, suits,
reasonable outside attorneys’ fees, proceedings or expenses, incurred by
WRESTLER by reason of PROMOTER’s material breach of its warranties,
undertakings, representations, agreements or certifications made under this
Agreement.

13

--------------------------------------------------------------------------------




9.11 WRESTLER shall be responsible for payment of all of WRESTLER’s own Federal,
state or local income taxes; all social security, FICA and FUTA taxes, if any,
as well as all contributions to retirement plans and programs, or other
supplemental income plan or program that would provide WRESTLER with personal or
monetary benefits upon retirement from professional wrestling.

9.12 (a) WRESTLER SHALL BE RESPONSIBLE FOR HIS OWN COMMERCIAL GENERAL LIABILITY
INSURANCE, WORKER'S COMPENSATION INSURANCE, PROFESSIONAL LIABILITY INSURANCE, AS
WELL AS ANY EXCESS LIABILITY INSURANCE, AS HE DEEMS APPROPRIATE TO INSURE,
INDEMNIFY AND DEFEND WRESTLER WITH RESPECT TO ANY AND ALL CLAIMS ARISING OUT OF
HIS OWN ACTS, TRANSACTIONS, OR CONDUCT AS A PROFESSIONAL WRESTLER.

     (b) WRESTLER ACKNOWLEDGES THAT THE PARTICIPATION AND ACTIVITIES REQUIRED BY
WRESTLER IN CONNECTION WITH HIS PERFORMANCE IN A PROFESSIONAL WRESTLING
EXHIBITION MAY BE DANGEROUS AND MAY INVOLVE THE RISK OF SERIOUS BODILY INJURY,
INCLUDING DEATH. WRESTLER KNOWINGLY AND FREELY ASSUMES FULL RESPONSIBILITY FOR
ALL SUCH INHERENT RISKS AS WELL AS THOSE DUE TO THE NEGLIGENCE OF PROMOTER OR
OTHER WRESTLERS.

     (c) WRESTLER HEREBY RELEASES, WAIVES AND DISCHARGES PROMOTER FROM ALL
LIABILITY TO WRESTLER AND COVENANTS NOT TO SUE PROMOTER FOR ANY AND ALL LOSS OR
DAMAGE ON ACCOUNT OF INJURY TO THEIR PERSON OR PROPERTY OR RESULTING IN SERIOUS
OR PERMANENT INJURY TO WRESTLER OR IN WRESTLER’S DEATH, WHETHER CAUSED BY
NEGLIGENCE OF PROMOTER OR OTHER WRESTLERS UNDER CONTRACT TO PROMOTER.

     (d) NOTWITHSTANDING PROMOTER’S CURRENT POLICY OF PAYING MEDICAL EXPENSES
FOR INJURIES WRESTLER MAY INCUR WHILE PERFORMING UNDER THIS AGREEMENT, WRESTLER
SHALL MAINTAIN, AT HIS COST AND EXPENSE, HEALTH INSURANCE COVERAGE. THIS HEALTH
INSURANCE MUST REMAIN IN EFFECT FOR THE TERM OF THE AGREEMENT, AND WRESTLER
SHALL PROVIDE PROMOTER PROOF OF THIS INSURANCE ANNUALLY. WRESTLER MAY AT HIS
ELECTION OBTAIN HEALTH, LIFE AND/OR DISABILITY INSURANCE TO PROVIDE BENEFITS IN
THE EVENT OF PHYSICAL INJURY ARISING OUT OF OTHER PROFESSIONAL ACTIVITIES; AND
WRESTLER ACKNOWLEDGES THAT PROMOTER SHALL NOT HAVE ANY RESPONSIBILITY FOR SUCH
INSURANCE OR PAYMENT IN THE EVENT OF PHYSICAL INJURY ARISING OUT OF HIS
PROFESSIONAL ACTIVITIES.

     (e) IN THE EVENT OF PHYSICAL INJURY ARISING OUT OF WRESTLER’S PROFESSIONAL
ACTIVITIES, WRESTLER ACKNOWLEDGES THAT AS AN INDEPENDENT CONTRACTOR HE IS NOT
ENTITLED TO ANY WORKERS’ COMPENSATION COVERAGE OR SIMILAR BENEFITS FOR INJURY,
DISABILITY, DEATH OR LOSS OF WAGES; AND WRESTLER SHALL MAKE NO CLAIM AGAINST
PROMOTER FOR SUCH COVERAGE OR BENEFIT.

14

--------------------------------------------------------------------------------




9.13 (a) WRESTLER shall act at all times with due regard to public morals and
conventions during the Term of this Agreement. Except as to such actions
specifically directed by PROMOTER, if WRESTLER shall have committed or shall
commit any act or do anything that is or shall be an offense or violation
involving moral turpitude under Federal, state or local laws, or which brings
WRESTLER into public disrepute, contempt, scandal or ridicule, or which insults
or offends the community or any employee, agent or affiliate of PROMOTER or
which injures WRESTLER’s reputation in PROMOTER's sole judgment, or diminishes
the value of WRESTLER’s professional wrestling services to the public or
PROMOTER, then at the time of any such act, or any time after PROMOTER learns of
any such act, PROMOTER shall have the right to fine WRESTLER in an amount to be
determined by PROMOTER; and PROMOTER shall have the right to immediately suspend
WRESTLER and/or terminate this Agreement pursuant to Section 12.

     (b) Should at any time during the Term, WRESTLER be involved in any way
with a criminal or civil legal proceeding or regulatory or administrative
hearing (e.g., immigration hearing) or otherwise (“Proceeding”), PROMOTER shall
have the right but not the obligation to retain counsel to represent WRESTLER in
the Proceeding and PROMOTER shall be entitled to deduct from the Minimum Annual
Compensation any and all costs and expense (including attorney’s fees) related
to the Proceeding. WRESTLER agrees that should PROMOTER retain counsel pursuant
to this Section 9.13(b), PROMOTER shall not be admitting that PROMOTER has any
obligation, liability, and/or responsibility whatsoever in connection with the
Proceeding.

9.14 During the Term, WRESTLER acknowledges and agrees that he shall not work or
perform in any capacity for any other martial arts or wrestling organization
and/or entity not owned or controlled by PROMOTER or any affiliated or
subsidiary company thereof, including without limitation appearances in live
events, pay-per-view or other televised events.

10. WARRANTY

10.1 WRESTLER represents, warrants, and agrees that WRESTLER is free to enter
into this Agreement and to grant the rights and licenses herein granted to
PROMOTER; WRESTLER has not heretofore entered and shall not hereafter enter into
any contract or agreement which is in conflict with the provisions hereof or
which would or might interfere with the full and complete performance by
WRESTLER of his obligations hereunder or the free and unimpaired exercise by
PROMOTER of any of the rights and licenses herein granted to it; WRESTLER
further represents and warrants there are no prior or pending claims,
administrative proceedings, civil lawsuits, criminal prosecutions or other
litigation matters, including without limitation any immigration or athletic
commission related matters, affecting WRESTLER which would or might interfere
with PROMOTER's full and complete exercise or enjoyment of any rights or
licenses granted hereunder. Any exceptions to this Warranty are set forth in
Exhibit C, attached hereto.

10.2 WRESTLER represents and warrants that WRESTLER is in sound mental and
physical condition; that WRESTLER is suffering from no disabilities or
pre-existing conditions or injuries that would impair or adversely affect
WRESTLER’s ability to perform professional wrestling services; and that WRESTLER
is free from the influence of illegal drugs or controlled substances, which can
threaten WRESTLER’s well being and pose a risk of injury to WRESTLER or others.
To insure compliance with this warranty, WRESTLER shall abide by any drug policy
for wrestlers, as conveyed to WRESTLER and/or his representative(s) as well as
any and all amendments, additions or modifications to PROMOTER’s drug policy
implemented during the Term of this Agreement and WRESTLER further consents to
sampling and testing, in accordance with such policy. In addition, WRESTLER
agrees to submit no less than annually to complete physical examination(s) by a
physician either selected or approved by PROMOTER.

10.3 PROMOTER reserves the right to have WRESTLER examined by a physician of its
own choosing at its expense at any point during the Term of this Agreement.
WRESTLER shall have the right to have his own physician present at such
examinations.

15

--------------------------------------------------------------------------------




11. EARLY TERMINATION

11.1 This Agreement may be terminated prior to the end of its Term by a written
instrument executed by each of the parties expressing their mutual consent to so
terminate without any further liability on the part of either party except for
all royalty payments due WRESTLER in accordance with Section 7.

11.2 This Agreement will be terminated by WRESTLER's death during the Term, with
no further compensation or other appearance fees due WRESTLER's heirs,
successors, personal representatives or assigns other than that which has been
earned by WRESTLER but not yet paid as of the date of death. PROMOTER shall,
however, continue to pay WRESTLER’s heirs, successors, personal representatives
or assigns any royalties earned pursuant to Paragraph 7 that would have been due
WRESTLER had he lived.

11.3 Upon the termination of this Agreement for any reason, including without
limitation any material, uncured breach, the parties acknowledge and agree that
PROMOTER shall own all right, title and interest in all Footage, Works, PROMOTER
Intellectual Property and any registrations thereof and PROMOTER shall have the
exclusive right to sell or otherwise dispose of any materials, goods,
merchandise or other items (i) produced during the Term of this Agreement
incorporating any WRESTLER Intellectual Property, and (ii) produced
incorporating WRESTLER Intellectual Property, in perpetuity.

12. BREACH

12.1 Except as otherwise set forth herein, in addition to those reasons set
forth elsewhere in this Agreement, PROMOTER shall have the right, in its sole
discretion, to immediately suspend or terminate this Agreement, both as to
services and compensation, if any of the following occurs:

     (a) WRESTLER violates any drug policy, as conveyed to WRESTLER and/or his
representative(s) adopted, amended, or modified by PROMOTER during the Term of
this Agreement and/or fails or refuses to take any drug test directed to be
taken by PROMOTER pursuant to Section 10.2;

     (b) WRESTLER is habitually late and/or absent for scheduled Events or
appearances as PROMOTER determines in its sole discretion;

     (c) Subject to Section 10.2, WRESTLER fails any physical examination
conducted on behalf of PROMOTER, as required herein;

     (d) Subject to Section 10.2, WRESTLER fails to maintain physical condition
or training such that his weight, and/or his performance is unsatisfactory as
determined by PROMOTER in its sole discretion;

     (e) PROMOTER, on behalf of WRESTLER, is unable to obtain any necessary
athletic commission licenses or immigration documents, including, but not
limited to visas; or

     (f) WRESTLER breaches Section 9.13(a).

16

--------------------------------------------------------------------------------




12.2 In the event that WRESTLER materially breaches this Agreement, PROMOTER may
seek to recover such actual direct damages as may be established in a court of
law, as provided in Section 13.8. In addition, in the event of an termination
pursuant to this Section 12.2, WRESTLER shall forfeit any further payments due
pursuant to Section 7. WRESTLER shall not appear under, use, refer to or exploit
in any manner, parenthetically or otherwise, the WRESTLER Intellectual Property
for the remainder of the Term and the PROMOTER Intellectual Property forever.
Further, at PROMOTER's sole option, the Term of this Agreement may be extended
by the term of any suspension period, in whole or in part, with all other terms
and conditions hereof remaining in full force and effect during such extended
period. In the event WRESTLER materially breaches this Agreement, WRESTLER
acknowledges and agrees that he shall not work or perform in any capacity in the
United States for any other wrestling organization and/or entity not owned or
controlled by PROMOTER or any affiliated or subsidiary company thereof,
including without limitation appearances in live events, pay-per-view or other
similar televised events, for one (1) year from the date of the termination of
this Agreement as a result of breach of this Agreement by WRESTLER.

12.3 The parties further agree that because of the special, unique, and
extraordinary nature of the obligations of PROMOTER and WRESTLER respecting all
rights and licenses concerning bookings, promoting, Footage, Events,
Intellectual Property, which are the subject matter of this Agreement,
WRESTLER's material breach of this Agreement may cause PROMOTER irreparable
injury which cannot be adequately measured by monetary relief; as a consequence
PROMOTER shall be entitled to seek and obtain injunctive and other equitable
relief against WRESTLER to prevent WRESTLER's breach or default hereunder and
such injunction or equitable relief shall be without prejudice to any other
rights, remedies or damages which PROMOTER is legally entitled to obtain.

12.4 In no circumstances, whatsoever, shall either party to this Agreement be
liable to the other party for any punitive or exemplary damages; and all such
damages, whether arising out of the breach of this Agreement or otherwise, are
expressly waived.

13. MISCELLANEOUS

13.1 Nothing contained in this Agreement shall be construed to constitute
WRESTLER as an employee, partner or joint venturer of PROMOTER, nor shall
WRESTLER have any authority to bind PROMOTER in any respect. WRESTLER is an
independent contractor and WRESTLER shall execute and hereby irrevocably
appoints PROMOTER attorney-in-fact to execute, if WRESTLER refuses to do so, any
instruments necessary and consistent herewith to accomplish or confirm the
foregoing or any and all of the rights granted to PROMOTER herein. PROMOTER
shall provide to WRESTLER copies of all documents so executed.

13.2 This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and all prior understandings, negotiations
and agreements are merged in this Agreement. There are no other agreements,
representations, or warranties not set forth herein with respect to the subject
matter hereof; and the parties expressly acknowledge that any representation,
promise or inducement by any party to any other party that is not embodied in
this Agreement is not part of this Agreement, and they agree that no party shall
be bound by or liable for any such alleged representation, promise or inducement
not set forth herein.

13.3 This Agreement may not be changed or altered except in writing signed by
PROMOTER and WRESTLER.

17

--------------------------------------------------------------------------------




13.4 If any provision or clause of this Agreement, or portion thereof, shall be
held by any court or other tribunal of competent jurisdiction to be illegal,
invalid, or unenforceable in such jurisdiction, the remainder of such provision
shall not thereby be affected and shall be given full effect, without regard to
the invalid portion. It is the intention of the parties that, if any court
construes any provision or clause of this Agreement, or any portion thereof, to
be illegal, void or unenforceable because of the duration of such provision or
the area or matter covered thereby, such court shall reduce or modify the
duration, area, or matter of such provision, and, in its reduced or modified
form, such provision shall then be enforceable and shall be enforced.

13.5 PROMOTER shall have the right to assign, license, or transfer any or all of
the rights granted by WRESTLER to PROMOTER pursuant to the terms of this
Agreement to any person, firm or corporation, provided that such assignee has
the financial ability to meet the PROMOTER’s obligations hereunder, and if any
assignee shall assume in writing PROMOTER's obligations hereunder, PROMOTER
shall have no further obligations to WRESTLER. WRESTLER may not assign, transfer
or delegate his rights or obligations hereunder and any attempt to do so shall
be void.

13.6 Any notices required or desired hereunder shall be in writing and shall be
deemed given when personally delivered or if mailed by certified mail, return
receipt requested or registered mail, when deposited in the United States Mail,
postage prepaid, or if telecopied, when telecopied with prompt confirmation by
mail thereafter, or if sent by courier service, when deposited with such
service, or if sent by overnight delivery service, on the next business day
following delivery to such service. Notices shall be addressed as follows
(unless either party at any time or times designates another address for itself
by notifying the other party thereof as provided herein):

TO PROMOTER: TO WRESTLER:    World Wrestling Entertainment, Inc.
Attn: General Counsel
1241 E. Main Street
Stamford, CT 06902 Paul Levesque


13.7 This Agreement is made in Connecticut and shall be governed by and
interpreted in accordance with the laws of the State of Connecticut, exclusive
of its provisions relating to conflicts of law.

13.8 In the event there is any claim, dispute, or other matter in question
arising out of or relating to this Agreement, the enforcement of any provisions
therein, or breach of any provision thereof, it shall be submitted to the
Federal, state or local courts, as appropriate, only in the State of
Connecticut. This provision to submit all claims, disputes or matters in
question to the Federal or state courts in the State of Connecticut shall be
specifically enforceable; and each party, hereby waiving personal service of
process and venue, consents to jurisdiction in Connecticut for purposes of any
other party seeking or securing any legal and/or equitable relief.

18

--------------------------------------------------------------------------------




14. CONFIDENTIALITY

14.1 (a) Other than as may be required by applicable law, government order or
regulations, or by order or decree of the Court, WRESTLER hereby acknowledges
and agrees that in further consideration of PROMOTER's entering into this
Agreement, WRESTLER shall not, at any time during the Term of this Agreement, or
after the termination of this Agreement for any or no reason whatsoever,
disclose to any person, organization, or publication, or utilize for the benefit
or profit of WRESTLER or any other person or organization, any sensitive or
otherwise confidential business information, idea, proposal, secret, or any
proprietary information obtained while with PROMOTER and/or regarding PROMOTER,
its employees, independent contractors, agents, officers, directors,
subsidiaries, affiliates, divisions, representatives, or assigns. Included in
the foregoing, by way of illustration only and not limitation, are such items as
reports, business plans, sales information, cost or pricing information, lists
of suppliers or customers, talent lists, story lines, scripts, story boards or
ideas, routines, gags, costumes or parts of costumes, accessories, crowns,
inventions, championship, title or other belts (if applicable) and any other
tangible or intangible materials written, composed, submitted, added,
improvised, or created by or for WRESTLER in connection with appearances in the
Footage, information regarding any contractual relationships maintained by
PROMOTER and/or the terms thereof, and/or any and all information regarding
wrestlers engaged by PROMOTER.

     (b) Notwithstanding the foregoing, WRESTLER’s obligation of confidentiality
shall not include information which:

          (i)      at the time of disclosure was in the public domain;   (ii)
after such disclosure becomes generally available to the public other than
through any act or omission by WRESTLER; and   (iii) is required to be disclosed
by any court of competent jurisdiction, provided that prior written notice of
such disclosure is furnished to PROMOTER in a timely manner in order to afford
PROMOTER an opportunity to seek a protective order against such disclosure.

14.2 WRESTLER acknowledges and agrees that his agreement to be bound by the
terms hereof is a material condition of PROMOTER's willingness to use and
continue to use WRESTLER’s services. Other than as may be required by applicable
law, government order or regulation; or by order or decree of the court, the
parties agree that neither of them shall publicly divulge or announce, or in any
manner disclose, to any third party, any of the specific terms and conditions of
this Agreement; and both parties warrant and covenant to one another that none
of their officers, directors, employees or agents will do so either.
Notwithstanding the foregoing, WRESTLER shall be free to disclose the terms and
conditions of this Agreement to his lawyers, agents, financial advisers and
spouse and PROMOTER shall be free to disclose the terms and conditions of this
Agreement to its lawyers, accountants and to those employees who have a
legitimate need to know such information.

14.3 This Agreement and any amendments thereto may be executed in counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to constitute the same instrument. Counterparts may be executed
either in original or faxed form and the parties adopt any signatures received
by a receiving fax machine as original signatures of the parties. All of the
terms and conditions of any Exhibits shall be incorporated herein by reference
and shall be made a part hereof.

19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
written below.

WORLD WRESTLING PAUL LEVESQUE ENTERTAINMENT, INC. (“WRESTLER”) (“PROMOTER”)  
By: /s/ John Laurinaitis   By: /s/ Paul Levesque                John Laurinaitis
              Paul Levesque     Vice President of Talent Relations    Date:
December 22, 2011 Date: December 22, 2011


20

--------------------------------------------------------------------------------




EXHIBIT A

WRESTLER INTELLECTUAL PROPERTY

Paul Levesque

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------